Citation Nr: 1242766	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic joint pain, including fibromyalgia and to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 and from January 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In an October 2010 statement, the Veteran requested a Board video conference hearing.  A hearing is not required with regard to the issue of entitlement to service connection for a disability manifested by chronic joint pain, because this decision constitutes a full grant of the benefit sought on appeal, and there is no prejudice to the Veteran.

The Veteran submitted additional evidence that had not been reviewed by the RO.  However, his representative waived RO consideration of this evidence in an October 2012 statement.  

The issues of entitlement to service connection for hiatal hernia, gastroesophageal reflux disease, and reflux esophagitis, heart disability, hemorrhoids, constant colds and sore throat, headaches, posttraumatic stress disorder; entitlement to an earlier effective date for service connection for tinnitus, irritable bowel syndrome, major depression; and entitlement to increased ratings for irritable bowel syndrome; major depression and lumbosacral strain were also on appeal and addressed in a March 2010 statement of the case.  However, the Veteran did not perfect his appeal with respect to these issues and they were not certified to the Board.  They will not be further addressed by the Board.  38 C.F.R. § 20.200.

The issue of entitlement to an increased rating for major depression was raised be the Veteran's representative in an October 2012 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence was received to reopen a claim for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations.

2.  The Veteran's multiple joint pains have been diagnosed as fibromyalgia, for which constant medication is required.


CONCLUSION OF LAW

Fibromyalgia is presumed to have incurred during active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 4.71a, Diagnostic Code 5025 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal with respect to the issue of service connection for chronic joint pains, including fibromyalgia, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.   38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 77 Fed. Reg. 63,228 (Oct. 16, 2012) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to May 1991. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016. See 76 Fed. Reg. 81834 (Dec. 29, 2011). 

The Veteran contends that he has fibromyalgia as a result of his service in the Persian Gulf.

The Veteran was afforded a VA examination in January 2009.  The claims file was reviewed.  The examiner diagnosed multiple joint arthralgia and indicated that multiple joints had been hurting since the Gulf War.  With respect to fibromyalgia, the examiner noted no weakness or pain at any trigger spots except to lumbar spine and hip and knee joints.  

Private treatment records from W.T., M.D. show that in July 2009, the Veteran presented with chronic joint pains.  The doctor observed that the Veteran had tenderness over multiple fibromyalgia trigger point areas.  The impression was fibromyalgia.  The examiner observed that the Veteran certainly had features suggestive of fibromyalgia with diffuse pains, fatigue and disturbed sleep of chronic duration, supported by findings of tenderness over multiple trigger point areas on examination.  Follow up treatment records from Dr. W.T. continued to show treatment for fibromyalgia.  

The Veteran was afforded a VA examination in May 2010.  The claims file was reviewed.  The examiner found that the Veteran gave very poor effort on examination, which he attributed to pain.  After reviewing the claims file and examining the Veteran the examiner diagnosed nonspecific aches and pains.  She indicated that although the Veteran reported tenderness over the 18 tender spots used in the diagnosis of fibromyalgia, he also reported equal levels of tenderness over control areas.  Palpable trigger points were found in only two areas, and there were no taut bands.  Thus, the examiner concluded that this pattern was not that of fibromyalgia.  

A follow up VA treatment record in January 201; however, includes findings that most tender points were positive and includes an assessment of fibromyalgia.  Follow up treatment records show continued assessments of fibromyalgia.  

In a June 2012 statement, the disputed the findings on the May 2010 VA examination.  He stated that he experienced painful joints constantly, which were not clearly documented in the report.  

He submitted statements dated in September 2012 from his VA physician and Dr. W.T., who both stated that the Veteran had a diagnosis of fibromyalgia.  The VA physician indicated that physical examination and lab work were consistent with a diagnosis of fibromyalgia.  Dr. W.T. reported that he diagnosed the Veteran with fibromyalgia after extensive laboratory and radiologic work-up as the Veteran satisfied the criteria for this condition in the absence of other medical conditions to account for his clinical picture.  

As fibromyalgia is presumed due to service in the Persian Gulf if manifests to a degree of 10 percent by December 31, 2016, the main question in this case is whether the Veteran has a diagnosis of fibromyalgia.  The VA examiner determined that the Veteran did not have fibromyalgia because while the Veteran demonstrated tenderness over the trigger points, he also exhibited tenderness over the control points.  However, private treatment records and the Veteran's VA physician both diagnosed fibromyalgia after extensive tests as the Veteran demonstrated trigger point tenderness.  

Despite the VA examiner's opinion that the Veteran does not have fibromyalgia, the Board finds that the question of whether the Veteran has fibromyalgia, at minimum, is in equipoise given the private examiner and VA physician findings.  Moreover, as the medical evidence of record shows that the Veteran is on continuous medication for his fibromyalgia, the disability has manifested to 10 percent disabling under the applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (requiring continuous medication for control of fibromyalgia).  Accordingly, under applicable regulations, the Veteran's fibromyalgia is presumed due to his service in the Persian Gulf.    

As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and the claim for service connection for fibromyalgia is granted.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for fibromyalgia is granted.


REMAND

With respect to the remaining issues on appeal, as noted above, in an October 2010 statement, the Veteran requested a Board video hearing.  In accordance with 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the Veteran is afforded an opportunity to present testimony at a Board video conference hearing.
 
To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

The agency of original jurisdiction should provide the Veteran with the opportunity to have a Board video conference hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


